FILED
                             NOT FOR PUBLICATION                             JUN 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIAN ALONSO TORRES-                            No. 14-71784
MENDOZA, AKA Alonso Torres-
Mendoza, AKA Alonso Julian Torres-               Agency No. A087-526-865
Mendoza, AKA Jul Alonso Torres-
Mendoza,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Julian Alonso Torres-Mendoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s determination that Torres-

Mendoza failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Torres-Mendoza’s contention that he was denied due process by the IJ is

not supported by the record and thus does not invoke our jurisdiction. See Vilchiz-

Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (absent a colorable legal or

constitutional claim, the court lacks jurisdiction to review the agency’s

discretionary determination regarding hardship); Martinez-Rosas, 424 F.3d at 930

(“To be colorable in this context, . . . the claim must have some possible validity.”)

(citation and internal quotation marks omitted).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    14-71784